IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  October 15, 2003 Session

     COMBUSTION FEDERAL CREDIT UNION v. JOHN H. FARMER

                     Appeal from the Circuit Court for Hamilton County
                       No. 92CV1143      W. Neil Thomas III, Judge

                                 FILED NOVEMBER 26, 2003

                                No. E2003-00107-COA-R3-CV


A judgment was rendered against Mr. Farmer in 1992. It remained unpaid, and the judgment
creditor’s petition for revival was granted. Mr. Farmer appeals, claiming that he never signed the
note which formed the basis of the 1992 action. We affirm.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
D. MICHAEL SWINEY , JJ., joined.

John H. Farmer, Pro Se.

Allison Ulin Lynch, Chattanooga, Tennessee, attorney for appellee, Combustion Federal Credit
Union.

                                           OPINION

        On September 28, 1992, in the Hamilton County Circuit Court, a judgment was rendered in
favor of the Combustion Federal Credit Union against Mr. Farmer which was unpaid and unassigned.
Within the time allowed, the judgment creditor petitioned the Circuit Court to revive the judgment,
and proper notice was served on Mr. Farmer. He appeared in court and undertook to deny that he
executed the promissory note which was the basis of the 1992 judgment. The Circuit Court ruled
that the judgment was res judicata and sustained the petition to revive.

       Mr. Farmer appears pro se. His appeal does not comply with the Rules of Appellate
Procedure and he does not specify any issues for our consideration. We cannot review facts - we do
not know what the facts are - without an appellate record, and by law we are consequently required
to assume that the record, had it preserved the evidence, would have contained sufficient evidence
to support the action of the trial court. See Sherrod v. Wix, 849 S.W.2d 780 (Tenn. App. Ct. 1992).
       Judgment is affirmed. Costs are assessed to the appellant, John H. Farmer, for which
execution may issue if necessary.



                                                  ___________________________________
                                                  WILLIAM H. INMAN, SENIOR JUDGE




                                            -2-